DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (Saturation magnetization and crystalline anisotropy calculations for MnAl permanent magnet), hereinafter Park.
Regarding Claim 1, Park teaches a MnAl alloy containing both τ-phase and γ-2-phase (P. 2 Par. 3 – P. 3 Par. 1) which is the same as the clained MnAl alloy comprising crystal grains containing a τ-MnAl phase and crystal grains containing a γ-2-MnAl phase.
Park does not explicitly disclose the MnAl alloy being metamagnetic.
Examiner notes that according to [0010] of the instant specification, metamagnetism is imparted to the MnAl alloy by having a B/A value of 0.2 or more and 21.0 or less where the τ-MnAl phase is B and the γ-2-MnAl phase is A.
Park further teaches the τ-phase being 73.1% and the γ-2-phase being 26.9% (P. 3 Par. 1) which would be a B/A of 2.72 which is within the specification’s B/A of 0.2 or more and 21.0 or less.


Regarding Claim 2, Park teaches the claim elements as discussed above. As discussed above, the MnAl alloy according to Park has a B/A of 2.72 which is within the claimed MnAl alloy wherein a value of B/A is 0.2 or more and 21.0 or less, where an area of the crystal grains containing the τ-MnAl phase in a predetermined cross section of the MnAl alloy is B, and an area of the crystal grains containing the γ-2-MnAl phase in the predetermined cross section of the MnAl alloy is A.
When “a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art” (see MPEP § 2131.03).

Regarding Claim 3, Park teaches the claim elements as discussed above. As discussed above, the MnAl alloy according to Park has a B/A of 2.72 which is within the claimed MnAl alloy wherein the value of B/A is 1.0 or more and less than 4.0.
	When “a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art” (see MPEP § 2131.03).

Regarding Claim 5, Park teaches the claim elements as discussed above. Park further teaches the MnAl alloy having a composition of Mn54Al46 (P. 3 Par. 1) which is within the claimed MnAl alloy wherein when a composition of the MnAl alloy is expressed by MnbAl-100-b, 45 ≤ b ≤ 55 is satisfied. 
	When “a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art” (see MPEP § 2131.03).


However, Examiner notes that according to ([0009]-[0010]) of the instant specification, crystal grains containing the τ-MnAl phase have ferromagnetism alone, however, antiferromagnetism is imparted to the τ-MnAl phase when grains containing the τ-MnAl phase and grains containing the γ-2-MnAl phase coexist at a predetermined ratio, the ratio being B/A of 0.2 or more and 21.0 or less wherein an area of the crystal grains containing the τ-MnAl phase in a predetermined cross section of the MnAl alloy is B, and an area of the crystal grains containing the γ-2-MnAl phase in the predetermined cross section of the MnAl alloy is A.
Since Park teaches the specification’s ratio of B/A in the microstructure as discussed above, a person having ordinary skill in the art would expect the τ-MnAl phase of Park to exhibit antiferromagnetism rather than ferromagnetism.

Regarding Claim 8, Park teaches the claim elements as discussed above.Park teaches a composition of the τ-phase of Mn50Al50 (P. 1 Par. 2) which is within the claimed MnAl alloy wherein when a composition of the τ-MnAl phase is expressed by MnaAl100-a, 48 ≤ a ≤ 55 is satisfied.
	When “a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art” (see MPEP § 2131.03).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (Saturation magnetization and crystalline anisotropy calcualtions for MnAl permanent magnet), hereinafter Park.
Regarding Claim 4, Park teaches the claim elements as discussed above. Park does not explicitly teach the claimed average crystal grain diameter of the crystal grains containing the τ-MnAl phase is 0.1 µm or more and 1.0 µm or less.
Examiner notes that according to [0028] of the instant specification, the B/A value and crystal grain diameter are controlled by the temperature of heat treatment applied. In [0064] the temperature of the heat treatment for the examples ranges from 400-562˚C. Furthermore, Fig. 10 exhibits the same range of 400-562˚C for heat treatment of the examples.
Park teaches annealing at 400 or 450˚C which is within the specification’s 400-562˚C for the temperature of heat treatment and Park additionally exhibits the desired B/A value which according to [0028] of the instant specification is partially controlled by the average crystal grain diameter.
Since Park teaches the processing required by the specification and exhibits properties which the specification states are partially dependent upon the claimed average crystal grain diameter, a person having ordinary skill in the art would expect the MnAl alloy of Park to exhibit the claimed average crystal grain diameter of the crystal grains containing the τ-MnAl phase is 0.1 µm or more and 1.0 µm or less.

Regarding Claim 6, Park teaches the claim elements as discussed above. Park does not teach the claimed MnAl alloy wherein 45 ≤ b ≤ 52.
54Al46 (P. 3 Par. 1) is near the claimed range, and furthermore within the same region of the phase diagram (Fig. 7 of the instant specification, Fig. 1(a) of Park). Therefore, a person having ordinary skill in the art would not expect different microstructure or properties from such a difference in composition.

Response to Arguments
Applicant’s arguments, see P. 6 Par. 1-4, filed 03/24/2021, with respect to the Objections to the Specification and Claim 1  have been fully considered and are persuasive.  The Objections to the Specification and Claim 1 as well as the 112(b) Rejections of Claims 2-3 has been withdrawn. 

Applicant’s arguments, see P. 6 Par. 5 - P. 8 Par. 3, filed 03/24/2021, with respect to the rejection(s) of claim(s) 1-8 under 35 USC  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Park et al. (Saturation magnetization and crystalline anisotropy calculations for MnAl permanent magnet).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB JAMES GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736